                  Case: 3:19-cr-00069-wmc Document #: 34 Filed: 07/13/20 Page 1 of 3



                                  LJ.S.   Deparhnent of ]usfice
                                                                                                   Tel ephon e 608/2.64 -575    I
                                  Scott C. Blader                                                         TTy 608264-soo6
                                                                                Adnin i sff atiu e FacsinilIe 608/2.6 61 83
                                  United States Attorney
                                  .lNestern                                      Ciuil Diaision Focsinile 608fr.64-5724
                                            District of 'lNisconsin          Cril ninal D ivi sion F s csit, il e 60 8[2.5 +50 5 4


Addrexj
222 West Wo shingt on Au mu   e

Silte 700
Mndison, Wisoonsin 53703

                                                           Iune 25,2020

Peter Moyers
Federal Defender Services of Wisconsin
Z?East Mifflin Street, Suite 1000
Madison, Wisconsin 53703

            Re:     United Stqtes a, Joshua Stein
                    Case No. 19-cr-69-wrnc

Dear Attorney Moyers:

            This is the proposed plea agreement between the defendant and the United States in this
case.

            1. The defendant agrees to plead guilty to Cormts 4 and 5 of the indicknent in this
case. Cor:nt 4 charges a violation of Title 21, United States Code, Section 841(a)(1), which carries
a mandatory minimum penalty of 5 years in prison and maximum penalties of 40 years in
prison, a $5,00O0000 fine, a period of supervised release of at leasl 4 years and up to life, and a
$100 special assessment. Count 5 charges a vioLation of Title 1$ Llnited States Code, Section
924(c)(1)(A), which carries a mandatory minimum penalty of five years in prison, to be served
consecutively to the serrtence imposed on Count 4, and maximum penalties of life in prison, a
$250,000 flne, a five-year period of supervised release, and a $100 special assessment. In
addition to these maximum penalties, any violation of a supervised release terrn could lead to
an additional term of imprisonment pffsuant to 18 U.S,C. S 3583. The defendant agrees to pay
the special assessment at or belore sentencing. The defendant understands that the Court will
errter an order pursuant to 18 U.S.C. $ 3013 requiring the immediate paSrment of the special
assessment. Lr an appropriate case, tihe defendant could be held in contempt of court and
receive an additional sentence for failing to pay the special assessment as ordered by the Court.

            2.The defendant acknowledges, by pleading g:uilty, that he is giving up the
following rights: (a) to plead not guilty and to persist in that plea; &) to a jury kial; (c) to be
represented by counsel--and if necessary have the Court appoint counsel--at trial and at every
other stage of the trial proceedhgr; (d) to con{tont and cross-examine adverse witnesses; (e) to
be protected from compelled self-incriminatiory (0 to testify and present evidence; and (S) to
compel the attendance of witnesses
            Case: 3:19-cr-00069-wmc Document #: 34 Filed: 07/13/20 Page 2 of 3

June 25,2020
Page 2


       3.      The defendant understands that upon conviction, iI he is not a United States
citizerl he may be removed from the United States, denied citizenship, and derried {uture
adrrrission to the United States. The defendarrt nevertheless affifins that he wants to plead
guilty regardless of any removal and i:nrnigrafion consequences that his plea may entail, even     if
the consequence is autoratic removal from the United States.

       4.     The United States agrees to recommend that the Court, in computing the advisory
Sentencing Guideline raage, and in sentencing the defendant, give the defendant the maximum
available reduction for arceptance of responsibility. Ihis reconunendation is based upon facts
currently known to the United States and is contingent upon the defendant accepfing
responsibility according to the factors set forth in USSG S 3E1.1. Further, the United States'
agreement to recommend a reduction for acceptance of tesponsibility is also based on *re
defendant providing a full anil truthful accounting in the required financial statement. The
United ftates is free to withdraw this recommendation if the defendant has previously engaged
in any conduct which is rmknown to the United States and is inconsistent with acceptance of
responsibility, or iI he engages in any conduct between the date of this plea agreement arrd the
sentencing hearing which is inconsistent with acceptance oI responsibiltty. This
recommerrdation is contingent on the defendant signing this plea letter on or before June 25,
2020.

       5. The United States agrees that this guilty plea will completely resolve all possible
federal crirninal violations that have occurred in the Western District of Wisconsin provided
that both of the following conditions are met: (a) the crirninal conduct relates to the conduct
described in the indictmenf and ft) the crirninal conduct was known to the United States as of
the date of this plea agreemerlt. This agreement not to prosecute is lirnited to those types of
cases for which the United States Attorney's Office for the Western District of Wisconsin has
exclusive decision-rnaking authority, The defendant also understands that the United States
will make its full discovery file available to the Probation Office for its use in preparing the
presentence report. The United States also agrees to move to dismiss the remaining counts of
the indictrnent at the time of sentencing.

       6.      The defendant agrees to complete lhe enclosed financial statement and return it to
this office within one week of the guilty plea hearing, The defendant agrees that this financiai
staternerrt will be a full and truthful accounting, including all available supporting
documentation. The defendant also authorizes the U.S. Attorney's Office to run the defendant's
credit report. The defendant also agrees that the probation office may disclose to the United
States the net worth and cash flow statements to be completed by the defendant in connection
with the preparation oI the presentence report, together with all supporting documents.

       7.  In the event of an appeal by either pafiyt the United States reserves the right to
make arguments in support of or in opposition to the selltence irnposed by the Court.
              Case: 3:19-cr-00069-wmc Document #: 34 Filed: 07/13/20 Page 3 of 3


Jro" 25,2020
Page 3


         B. The d.efendant understands that sentencing discussions are not part of the plea
agreement. The defendant should not rely upon the possibility of. a particular sentence based
upon any sentencing discussions between defense counsel and the United States.

       9. ff your understanding oI or:r agreement cordorms with mine as set out above,
would you and the defendant please sign this letter and retum it to me. By his signature below,
the defendant acknowledges his understanding that ttre United States hae made no promises or
guarantees regarding ihe sentence which will be imposed. The defendant also acknowledges
his understanding that the Court is not requfued to accePt any recommendatioru which may be
made by the United States and that the Court can impose any sentence uP to and induding the
maximum penalties set out above.

         10.  By your signatures below, you and the defendant also aclorowledge that this is the
only plea agreernent in this case and that the prior plea offer has been rescinded,

         11.    All plea agreements must be approved by the United States Attomey or his
designee. This plea proposal has not yet been approved. Consequently, I have not signed this
proposed plea agreement and the final acceptance is conditioned upon supervisory approval, If
you have arry questions or need any additional informatiory please feel {ree to contact me.

                                             V"ry t uly yours/

                                             SCOTT C. BLADER
                                             United States Attorney

                                             By

                                                                       q€-
Date                                         ROBERT A.        ERSON
                                             Assistant United States Attorney

                                                    7110120
       ?atar    R. 14o

PETER MOYERS                                 Date
Attorney for the D
